Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 4, 6, 8, and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-3, the term “convex circular shape” is unclear.  A surface/exterior of a circle is inherently convex, thus it is unclear if the limitation intends to recite that the shape is not fully circular but resembles a circle or if the limitation intends to recite only that the shape is a circle.  For purposes of substantive examination, the limitation will be interpreted as meaning that the pattern on the surface of the impregnation member is rounded.  It is suggested to better describe the specific shape of the pattern disposed on the surface of the impregnation member.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US2014/0023689) in view of Yamada et al. (JP 09-164017 A), Ryu (KR 10-1476314 B1) and Gueret (US2002/0048481).
Regarding claim 1, Kim discloses a cosmetic container comprising an impregnation member (see FIGS. 2 and 6; see also para. [(0040]) where the impregnation member has an open cell structure (see paras. [0025-0029, 0031]) as a common and suitable structure of materials for impregnation with a cosmetic composition, particularly a liquid cosmetic, in order to have sufficient durability and filling ability (see paras. [(0004, 0008, 0025-0029)]).  Kim does not disclose that the impregnation member has an emboss-engrave pattern formed by melting a surface of the impregnation member, wherein the surface of the impregnation member is occluded and melted by a heated metal mold, and the occluded impregnating member surface has the emboss-engrave pattern and is perforated by a plurality of needles and transformed into an open cell structure having a size of 1/2 or less of the open cell structure prior to occlusion and melting, the occluded surface is embossed in a convex circular shape, the surface of the impregnation member is embossed and engraved by inserting and compressing the impregnation member in the heated metal mold formed with an emboss-engrave pattern and melting the surface, and the impregnation member embossed and engraved by melting the surface thereof is impregnated with a cosmetic material.
Yamada teaches an impregnation member (10) with an open cell structure (see paras. [0002, 0008]) where cells at the surface (12) of the impregnation member are partially closed, relative to other cells at the surface (14).  Yamada’s cells are closed via contact with a heated structure in order to melt the surface (see paras. [0008, 0012-0014]), thus imparting an embossing and engraving (melted occlusion surface 12) on the surface (see FIGS. 1-3), where the ratio of the melted surface — embossed and engraved surface (12) — to the nonmelted open cell surface (14) is about 30% (see [Overview] on page 2/11 and also para. [0020]) - falling within the claimed range of less than 1/2 thereby demonstrating that reducing the pore size to less than half is well-known in the art in order to prevent the waste of cosmetics flowing through an entire surface of open cell structures by shrinking the pore size of cells on the surface in a sufficient ratio to the nonmelted open cells to achieve a desired absorptivity (see paras. [(0014-0015]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the surface of the open cell structure of the impregnation member as provided by Kim to include an embossed and engraved surface of the impregnation member whereby the melted surface is transformed into a cell structure where the size of the melted cells is 1/2 or less the size of the non- melted cells as taught by Yamada in order to better retain cosmetic within the impregnation member and to prevent accidental and unintended flow of cosmetics by shrinking the cell size in an appropriate ratio to achieve a desired absorptivity.
The combination of Kim and Yamada does not provide that the occluded surface of the impregnation member is perforated by a plurality of needles. However, Ryu teaches a cosmetic container (see FIGS. 1-2) with an outer container (40) and outer lid (42) containing an inner container (20) with an inner lid (22) having an impregnation member (10) where the surface of the impregnation member contains perforations (50a) in order to facilitate the exhaustion of all of the impregnated cosmetic material so as to prevent waste of cosmetic material (see “Problem to be solved” and “Means to solve the problem” on page 6/16 of the translation as provided). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the surface of the impregnation member as provided by the combination of Kim  and Yamada to include a plurality of perforations as taught by Ryu in order to facilitate the exhaustion of all of the impregnated cosmetic material so as to prevent waste of cosmetic material.
The combination of Kim, Yamada and Ryu does not disclose that the pattern disposed on the impregnation member is a convex circular pattern; however convex circular patterns are well-known and common in the art as demonstrated by Gueret.  Gueret discloses a cosmetic applicator (200, 210, 220) having different surface patterns disposed thereon, including a convex circular pattern, as best shown in Figures 11-16.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cosmetic container of the combination of Kim, Yamada and Ryu such that a convex circular shape is disposed on the impregnation member, as taught by Gueret, since such a modification would have involved a mere change of shape of a feature of an invention and it has been held that a change in shape is within the level of ordinary skill in the art.
The claimed phrases “an emboss-engrave pattern formed by melting a surface of the impregnation member”, “the emboss-engrave pattern”, “occluded and melted by a heated metal mold, and the occluded impregnating member surface…is perforate by a plurality of needles”, “embossed and engraved by melting a surface of the impregnation member” , “the occluded surface is embossed in a convex circular shape”, and “embossed and engraved by inserting and compressing [the impregnation member] in a heated metal mold formed with an emboss-engrave pattern and melting the surface” is being treated as a product by process limitation; that is “the embossed and engraved surface of the impregnation member having a convex circular pattern” is made by using an insertion, compression, and melting process in a heated mold formed with an emboss-engrave pattern and melting surface and that the impregnation member has a plurality of holes on its surface that are formed via heating the surface thereof to occlude the cellular structure, then re-applying a plurality of holes of a desired size and the resulting pattern on a surface thereof is in a convex circular pattern. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. The combination provides the occluded surface being perforated and the surface of the impregnation member being melted. The open cell structure of the impregnation member as provided by Kim to have a melted embossing and engraving as taught by Yamada will yield a melted surface of the impregnation member where the open cell surface also possess perforations by the nature of containing open cell structures forming holes in the surface of the impregnation member.
Regarding claims 2-3, Kim discloses a cosmetic container comprising an impregnation member (see FIGS. 2 and 6; see also para. [(0040]), the cosmetic container comprising an outer container (refer to annotated Figure 2, below) having an open top (refer to annotated Figure 2, below); an outer container lid (refer to annotated Figure 2, below) coupled to one side of the outer container; an inner container (refer to annotated Figure 2, below) mounted inside the outer container; the impregnation member mounted inside the inner container (refer to annotated Figure 2, below) and impregnated with a cosmetic material (refer to Paragraph [0018]); and an inner container lid (refer to annotated Figure 2, below) hinged to one side of the inner container (refer to annotated Figure 2, below) so as to be open and closed; where the impregnation member has an open cell structure (see paras. [0025-0029, 0031]) as a common and suitable structure of materials for impregnation with a cosmetic composition, particularly a liquid cosmetic, in order to have sufficient durability and filling ability (see paras. [(0004, 0008, 0025-0029)]).  Kim does not disclose that the impregnation member has an emboss-engrave pattern formed by melting a surface of the impregnation member, wherein the surface of the impregnation member is occluded and melted by a heated metal mold, and the occluded impregnating member surface has the emboss-engrave pattern and is perforated by a plurality of needles and transformed into an open cell structure having a size of 1/2 or less of the open cell structure prior to occlusion and melting, wherein the occluded surface is embossed in a convex circular shape, and wherein the surface of the impregnation member is embossed and engraved by inserting and compressing the impregnation member in the heated metal mold formed with an emboss-engrave pattern and melting the surface, and the impregnation member embossed and engraved by melting the surface thereof.
Yamada teaches an impregnation member (10) with an open cell structure (see paras. [0002, 0008]) where cells at the surface (12) of the impregnation member are partially closed, relative to other cells at the surface (14).  Yamada’s cells are closed via contact with a heated structure in order to melt the surface (see paras. [0008, 0012-0014]), thus imparting an embossing and engraving (melted occlusion surface 12) on the surface (see FIGS. 1-3), where the ratio of the melted surface — embossed and engraved surface (12) — to the nonmelted open cell surface (14) is about 30% (see [Overview] on page 2/11 and also para. [0020]) - falling within the claimed range of less than 1/2 thereby demonstrating that reducing the pore size to less than half is well-known in the art in order to prevent the waste of cosmetics flowing through an entire surface of open cell structures by shrinking the pore size of cells on the surface in a sufficient ratio to the nonmelted open cells to achieve a desired absorptivity (see paras. [(0014-0015]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the surface of the open cell structure of the impregnation member as provided by Kim to include an embossed and engraved surface of the impregnation member whereby the melted surface is transformed into a cell structure where the size of the melted cells is 1/2 or less the size of the non- melted cells as taught by Yamada in order to better retain cosmetic within the impregnation member and to prevent accidental and unintended flow of cosmetics by shrinking the cell size in an appropriate ratio to achieve a desired absorptivity.
The combination of Kim and Yamada does not provide that the occluded surface of the impregnation member is perforated by a plurality of needles. However, Ryu teaches a cosmetic container (see FIGS. 1-2) with an outer container (40) and outer lid (42) containing an inner container (20) with an inner lid (22) having an impregnation member (10) where the surface of the impregnation member contains perforations (50a) in order to facilitate the exhaustion of all of the impregnated cosmetic material so as to prevent waste of cosmetic material (see “Problem to be solved” and “Means to solve the problem” on page 6/16 of the translation as provided). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the surface of the impregnation member as provided by the combination of Kim  and Yamada to include a plurality of perforations as taught by Ryu in order to facilitate the exhaustion of all of the impregnated cosmetic material so as to prevent waste of cosmetic material.
The combination of Kim, Yamada and Ryu does not disclose that the pattern disposed on the impregnation member is a convex circular pattern; however convex circular patterns are well-known and common in the art as demonstrated by Gueret.  Gueret discloses a cosmetic applicator (200, 210, 220) having different surface patterns disposed thereon, including a convex circular pattern, as best shown in Figures 11-16.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cosmetic container of the combination of Kim, Yamada and Ryu such that a convex circular shape is disposed on the impregnation member, as taught by Gueret, since such a modification would have involved a mere change of shape of a feature of an invention and it has been held that a change in shape is within the level of ordinary skill in the art.
The claimed phrases “an emboss-engrave pattern formed by melting a surface of the impregnation member”, “the emboss-engrave pattern”, “occluded and melted by a heated metal mold, and the occluded impregnating member surface…is perforate by a plurality of needles”, “embossed and engraved by melting a surface of the impregnation member” , “the occluded surface is embossed in a convex circular shape”, and “embossed and engraved by inserting and compressing [the impregnation member] in a heated metal mold formed with an emboss-engrave pattern and melting the surface” is being treated as a product by process limitation; that is “the embossed and engraved surface of the impregnation member having a convex circular pattern” is made by using an insertion, compression, and melting process in a heated mold formed with an emboss-engrave pattern and melting surface and that the impregnation member has a plurality of holes on its surface that are formed via heating the surface thereof to occlude the cellular structure, then re-applying a plurality of holes of a desired size and the resulting pattern on a surface thereof is in a convex circular pattern. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. The combination provides the occluded surface being perforated and the surface of the impregnation member being melted. The open cell structure of the impregnation member as provided by Kim to have a melted embossing and engraving as taught by Yamada will yield a melted surface of the impregnation member where the open cell surface also possess perforations by the nature of containing open cell structures forming holes in the surface of the impregnation member.

    PNG
    media_image1.png
    995
    1256
    media_image1.png
    Greyscale

Regarding claims 4 and 8, the combination of Kim, Yamada, Ryu and Gueret disclose the cosmetic container of claims 1 and 3, as applied above.  Kim further discloses a fixing ring (refer to annotated Kim Figure 2 provided in the rejection to claims 2-3 above) is further coupled to an upper end of the inner container to fix the impregnation member  such that the impregnation member is prevented from being separated to an outside.

Claims 1-4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US2014/0023689) in view of Spector (US Pat. 4,706,693), Yamada et al. (JP 09-164017 A), Ryu (KR 10-1476314 B1) and Gueret (US2002/0048481).
Regarding claim 1, Kim discloses a cosmetic container comprising an impregnation member (see FIGS. 2 and 6; see also para. [(0040]) where the impregnation member has an open cell structure (see paras. [0025-0029, 0031]) as a common and suitable structure of materials for impregnation with a cosmetic composition, particularly a liquid cosmetic, in order to have sufficient durability and filling ability (see paras. [(0004, 0008, 0025-0029)]).  Kim does not disclose that the impregnation member has an emboss-engrave pattern formed by melting a surface of the impregnation member, wherein the surface of the impregnation member is occluded and melted by a heated metal mold, and the occluded impregnating member surface has the emboss-engrave pattern and is perforated by a plurality of needles and transformed into an open cell structure having a size of 1/2 or less of the open cell structure prior to occlusion and melting, the occluded surface is embossed in a convex circular shape, the surface of the impregnation member is embossed and engraved by inserting and compressing the impregnation member in the heated metal mold formed with an emboss-engrave pattern and melting the surface, and the impregnation member embossed and engraved by melting the surface thereof is impregnated with a cosmetic material.
Spector teaches an impregnation member (10; see also Col. 2, lines 50-54), similar to that of Kim, having an open-cell structure (12, 13; see also Col. 2, lines 58-64) and wherein the cells at the surface (13) of the impregnation member are partially closed/occluded (see Col. 3, lines 4-15), thereby providing the cells at the surface of the impregnation member to be smaller than the cells within the body of the impregnation member.  The cells at the surface are partially closed/occluded via external pressure on the cells during the molding process (see Col. 3, lines 4-15) or by contact with a heated dye cutter (see Col. 4, lines 14-17) in order to better retain cosmetic within the impregnation member, distributing cosmetic only upon external pressure, and thus avoiding evaporation of volatile cosmetic chemicals (see Coll. 3, lines 16-26). Spector discloses the cells at the surface of the impregnation member being smaller than the cells prior to closing/occlusion but does not disclose the that the cells at the surface are ½ or less the size of the cells prior to partial closing/occlusion. Yamada teaches an impregnation member (10) with an open cell structure (see paras. [0002, 0008]) where cells at the surface (12) of the impregnation member are partially closed, relative to other cells at the surface (14), similar to Spector.  Yamada’s cells are closed via contact with a heated structure in order to melt the surface (see paras. [0008, 0012-0014]), thus imparting an embossing and engraving (melted occlusion surface 12) on the surface (see FIGS. 1-3), where the ratio of the melted surface — embossed and engraved surface (12) — to the nonmelted open cell surface (14) is about 30% (see [Overview] on page 2/11 and also para. [0020]) - falling within the claimed range of less than 1/2 thereby demonstrating that reducing the pore size to less than half is well-known in the art in order to prevent the waste of cosmetics flowing through an entire surface of open cell structures by shrinking the pore size of cells on the surface in a sufficient ratio to the nonmelted open cells to achieve a desired absorptivity (see paras. [(0014-0015]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the surface of the open cell structure of the impregnation member as provided by Kim to include an embossed and engraved surface of the impregnation member whereby the melted surface is transformed into a cell structure as taught by Spector and where the size of the melted cells is 1/2 or less the size of the non- melted cells as taught by Yamada in order to better retain cosmetic within the impregnation member and to prevent accidental and unintended flow of cosmetics by shrinking the cell size in an appropriate ratio to achieve a desired absorptivity.
The combination of Kim, Spector, and Yamada does not provide that the occluded surface of the impregnation member is perforated by a plurality of needles. However, Ryu teaches a cosmetic container (see FIGS. 1-2) with an outer container (40) and outer lid (42) containing an inner container (20) with an inner lid (22) having an impregnation member (10) where the surface of the impregnation member contains perforations (50a) in order to facilitate the exhaustion of all of the impregnated cosmetic material so as to prevent waste of cosmetic material (see “Problem to be solved” and “Means to solve the problem” on page 6/16 of the translation as provided). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the surface of the impregnation member as provided by the combination of Kim, Spector, and Yamada to include a plurality of perforations as taught by Ryu in order to facilitate the exhaustion of all of the impregnated cosmetic material so as to prevent waste of cosmetic material.
The combination of Kim, Spector, Yamada and Ryu does not disclose that the pattern disposed on the impregnation member is a convex circular pattern; however convex circular patterns are well-known and common in the art as demonstrated by Gueret.  Gueret discloses a cosmetic applicator (200, 210, 220) having different surface patterns disposed thereon, including a convex circular pattern, as best shown in Figures 11-16.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cosmetic container of the combination of Kim, Spector, Yamada and Ryu such that a convex circular shape is disposed on the impregnation member, as taught by Gueret, since such a modification would have involved a mere change of shape of a feature of an invention and it has been held that a change in shape is within the level of ordinary skill in the art.
The claimed phrases “an emboss-engrave pattern formed by melting a surface of the impregnation member”, “the emboss-engrave pattern”, “occluded and melted by a heated metal mold, and the occluded impregnating member surface…is perforate by a plurality of needles”, “embossed and engraved by melting a surface of the impregnation member” , “the occluded surface is embossed in a convex circular shape”, and “embossed and engraved by inserting and compressing [the impregnation member] in a heated metal mold formed with an emboss-engrave pattern and melting the surface” is being treated as a product by process limitation; that is “the embossed and engraved surface of the impregnation member having a convex circular pattern” is made by using an insertion, compression, and melting process in a heated mold formed with an emboss-engrave pattern and melting surface and that the impregnation member has a plurality of holes on its surface that are formed via heating the surface thereof to occlude the cellular structure, then re-applying a plurality of holes of a desired size and the resulting pattern on a surface thereof is in a convex circular pattern. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. The combination provides the occluded surface being perforated and the surface of the impregnation member being melted. The open cell structure of the impregnation member as provided by Kim to have a melted embossing and engraving as taught by Spector and Yamada will yield a melted surface of the impregnation member where the open cell surface — being a reticulated foam — also possess perforations by the nature of containing open cell structures forming holes in the surface of the impregnation member.
Regarding claims 2-3, Kim discloses a cosmetic container comprising an impregnation member (see FIGS. 2 and 6; see also para. [(0040]), an outer container (refer to annotated Figure 2, below) having an open top (refer to annotated Figure 2, below); an outer container lid (refer to annotated Figure 2, below) coupled to one side of the outer container; an inner container (refer to annotated Figure 2, below) mounted inside the outer container; the impregnation member mounted inside the inner container (refer to annotated Figure 2, below) and impregnated with a cosmetic material (refer to Paragraph [0018]); and an inner container lid (refer to annotated Figure 2, below) hinged to one side of the inner container (refer to annotated Figure 2, below) so as to be open and closed; wherein the impregnation member has an open cell structure (see paras. [0025-0029, 0031]) as a common and suitable structure of materials for impregnation with a cosmetic composition, particularly a liquid cosmetic, in order to have sufficient durability and filling ability (see paras. [(0004, 0008, 0025-0029)]).  Kim does not disclose that the impregnation member has an emboss-engrave pattern formed by melting a surface of the impregnation member, wherein the surface of the impregnation member is occluded and melted by a heated metal mold, and the occluded impregnating member surface has the emboss-engrave pattern and is perforated by a plurality of needles and transformed into an open cell structure having a size of 1/2 or less of the open cell structure prior to occlusion and melting, the occluded surface is embossed in a convex circular shape, the surface of the impregnation member is embossed and engraved by inserting and compressing the impregnation member in the heated metal mold formed with an emboss-engrave pattern and melting the surface, and the impregnation member embossed and engraved by melting the surface thereof is impregnated with a cosmetic material.
Spector teaches an impregnation member (10; see also Col. 2, lines 50-54), similar to that of Kim, having an open-cell structure (12, 13; see also Col. 2, lines 58-64) and wherein the cells at the surface (13) of the impregnation member are partially closed/occluded (see Col. 3, lines 4-15), thereby providing the cells at the surface of the impregnation member to be smaller than the cells within the body of the impregnation member.  The cells at the surface are partially closed/occluded via external pressure on the cells during the molding process (see Col. 3, lines 4-15) or by contact with a heated dye cutter (see Col. 4, lines 14-17) in order to better retain cosmetic within the impregnation member, distributing cosmetic only upon external pressure, and thus avoiding evaporation of volatile cosmetic chemicals (see Coll. 3, lines 16-26). Spector discloses the cells at the surface of the impregnation member being smaller than the cells prior to closing/occlusion but does not disclose the that the cells at the surface are ½ or less the size of the cells prior to partial closing/occlusion. Yamada teaches an impregnation member (10) with an open cell structure (see paras. [0002, 0008]) where cells at the surface (12) of the impregnation member are partially closed, relative to other cells at the surface (14), similar to Spector.  Yamada’s cells are closed via contact with a heated structure in order to melt the surface (see paras. [0008, 0012-0014]), thus imparting an embossing and engraving (melted occlusion surface 12) on the surface (see FIGS. 1-3), where the ratio of the melted surface — embossed and engraved surface (12) — to the nonmelted open cell surface (14) is about 30% (see [Overview] on page 2/11 and also para. [0020]) - falling within the claimed range of less than 1/2 thereby demonstrating that reducing the pore size to less than half is well-known in the art in order to prevent the waste of cosmetics flowing through an entire surface of open cell structures by shrinking the pore size of cells on the surface in a sufficient ratio to the nonmelted open cells to achieve a desired absorptivity (see paras. [(0014-0015]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the surface of the open cell structure of the impregnation member as provided by Kim to include an embossed and engraved surface of the impregnation member whereby the melted surface is transformed into a cell structure as taught by Spector and where the size of the melted cells is 1/2 or less the size of the non- melted cells as taught by Yamada in order to better retain cosmetic within the impregnation member and to prevent accidental and unintended flow of cosmetics by shrinking the cell size in an appropriate ratio to achieve a desired absorptivity.
The combination of Kim, Spector, and Yamada does not provide that the occluded surface of the impregnation member is perforated by a plurality of needles. However, Ryu teaches a cosmetic container (see FIGS. 1-2) with an outer container (40) and outer lid (42) containing an inner container (20) with an inner lid (22) having an impregnation member (10) where the surface of the impregnation member contains perforations (50a) in order to facilitate the exhaustion of all of the impregnated cosmetic material so as to prevent waste of cosmetic material (see “Problem to be solved” and “Means to solve the problem” on page 6/16 of the translation as provided). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the surface of the impregnation member as provided by the combination of Kim, Spector, and Yamada to include a plurality of perforations as taught by Ryu in order to facilitate the exhaustion of all of the impregnated cosmetic material so as to prevent waste of cosmetic material.
The combination of Kim, Spector, Yamada and Ryu does not disclose that the pattern disposed on the impregnation member is a convex circular pattern; however convex circular patterns are well-known and common in the art as demonstrated by Gueret.  Gueret discloses a cosmetic applicator (200, 210, 220) having different surface patterns disposed thereon, including a convex circular pattern, as best shown in Figures 11-16.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cosmetic container of the combination of Kim, Spector, Yamada and Ryu such that a convex circular shape is disposed on the impregnation member, as taught by Gueret, since such a modification would have involved a mere change of shape of a feature of an invention and it has been held that a change in shape is within the level of ordinary skill in the art.
The claimed phrases “an emboss-engrave pattern formed by melting a surface of the impregnation member”, “the emboss-engrave pattern”, “occluded and melted by a heated metal mold, and the occluded impregnating member surface…is perforate by a plurality of needles”, “embossed and engraved by melting a surface of the impregnation member” , “the occluded surface is embossed in a convex circular shape”, and “embossed and engraved by inserting and compressing [the impregnation member] in a heated metal mold formed with an emboss-engrave pattern and melting the surface” is being treated as a product by process limitation; that is “the embossed and engraved surface of the impregnation member having a convex circular pattern” is made by using an insertion, compression, and melting process in a heated mold formed with an emboss-engrave pattern and melting surface and that the impregnation member has a plurality of holes on its surface that are formed via heating the surface thereof to occlude the cellular structure, then re-applying a plurality of holes of a desired size and the resulting pattern on a surface thereof is in a convex circular pattern. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. The combination provides the occluded surface being perforated and the surface of the impregnation member being melted. The open cell structure of the impregnation member as provided by Kim to have a melted embossing and engraving as taught by Spector and Yamada will yield a melted surface of the impregnation member where the open cell surface — being a reticulated foam — also possess perforations by the nature of containing open cell structures forming holes in the surface of the impregnation member.

    PNG
    media_image2.png
    995
    1256
    media_image2.png
    Greyscale

Regarding claims 4 and 8, the combination of Kim, Spector, Yamada, Ryu and Gueret disclose the cosmetic container of claims 1 and 3, as applied above.  Kim further discloses a fixing ring (refer to annotated Kim Figure 2 provided in the rejection to claims 2-3 above) is further coupled to an upper end of the inner container to fix the impregnation member  such that the impregnation member is prevented from being separated to an outside.
Claims 6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim, Yamada, Ryu and Gueret, as applied to claims 1- 3 above, and further in view of JPH2-32718.
Regarding claims 6 and 11-12, the combination of Kim, Yamada, Ryu and Gueret provide the cosmetic container of claims 1-3. The combination above further provides that the embossed and engraved pattern as taught by Yamada can be changed easily to change the rate of absorptivity and to provide an aesthetic sense (see paras. [0006, 0016-0017]). Although the combination above provides an embossed and engraved pattern easily changed and altered, the combination above does not provide the embossing and engraving of the impregnation member being present only on an edge portion of the surface, wherein the edge portion is defined as the portion of the surface defined between the circumference of the surface and a circle sharing a center with the surface wherein a radius of the circle is at least half of the radius of the surface. However, ‘718 teaches a cosmetic sponge puff (10) used to absorb a cosmetic with an embossed surface melted and occluded by a metal mold (see “Means for solving the problem” on page 16/17) wherein the sponge (10) is embossed and engraved (11) only on an edge portion of the surface (see FIGS. 1-2) to impart a desired stiffness and flexural rigidity without reducing the carrier's flexibility (see “effect of the device” on page 17/17). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the embossing and engraving on the surface of the impregnation member as provided by the combination of Kim, Yamada, Ryu, and Gueret, to include the embossing and engraving only on an edge portion
as taught by ‘718 to impart a desired stiffness and flexural rigidity without reducing the carrier’s flexibility.
Claims 6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim, Spector, Yamada, Ryu and Gueret as applied to claims 1- 3 above, and further in view of JPH2-32718.
Regarding claims 6 and 11-12, the combination of Kim, Spector, Yamada, Ryu, and Gueret provide the cosmetic container of claims 1-3. The combination above further provides that the embossed and engraved pattern as taught by Yamada can be changed easily to change the rate of absorptivity and to provide an aesthetic sense (see paras. [0006, 0016-0017]). Although the combination above provides an embossed and engraved pattern easily changed and altered, the combination above does not provide the embossing and engraving of the impregnation member being present only on an edge portion of the surface, wherein the edge portion is defined as the portion of the surface defined between the circumference of the surface and a circle sharing a center with the surface wherein a radius of the circle is at least half of the radius of the surface. However, ‘718 teaches a cosmetic sponge puff (10) used to absorb a cosmetic with an embossed surface melted and occluded by a metal mold (see “Means for solving the problem” on page 16/17) wherein the sponge (10) is embossed and engraved (11) only on an edge portion of the surface (see FIGS. 1-2) to impart a desired stiffness and flexural rigidity without reducing the carrier's flexibility (see “effect of the device” on page 17/17). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the embossing and engraving on the surface of the impregnation member as provided by the combination of Kim, Spector, Yamada, Ryu, and Gueret to include the embossing and engraving only on an edge portion as taught by ‘718 to impart a desired stiffness and flexural rigidity without reducing the carrier’s flexibility.

Response to Arguments
In light of the terminal disclaimer filed on 12/28/2021, the double patenting rejection in view of US 10,925,374 has been withdrawn.
Argument #1:
Ryu does not teach the limitation of perforating by a plurality of needles but rather teaches only material discharge channels that extend well beyond any occluded surface of an impregnation member.  The claims of the instant invention are drawn to a partially perforated surface.
Response #1:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., channels extending well beyond the surface; partially perforated surface) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The limitation of claims 1-3 recite that the “impregnating member surface…is perforated by a plurality of needles”.  The aforementioned limitation does not preclude an entirety of the impregnation member to be perforated by needles nor does the limitation require a specific depth of the perforations, thus a perforation that extends through the surface of the impregnation member and through an entirety of the impregnation member fulfills the limitation of “impregnating member surface…is perforated by a plurality of needles”.  Further the limitation “perforated by a plurality of needles” is being treated by a product by process limitation, that means that as long as prior art is found to have the resultant structure of the process, i.e. a plurality of holes disposed along a surface of the impregnation member, then the prior art teaches the limitation.  Since Ryu provides holes/perforations on at the surface, Ryu teaches the claimed limitation.
Argument #2:
Applicant argues “as noted in previous communications” combining the melted surface of Spector/Yamada with Ryu’s channels would render the structures of all three disclosures inoperable.
Response #2:
In response to Applicant’s reiteration of previous arguments, the Office provides a reiteration of previous response to said arguments: 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the entire surface of the impregnated member is completely melted and occluded”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further, Ryu is not being relied upon for the teaching of completely blocking/modifying the open cell structure, only for the teaching of providing the open cells at the surface of the impregnation member.  Further, the amended claim limitation “impregnating member surface (41) is perforated” does not preclude the entire thickness of the impregnation member being perforated, i.e. a perforation that extends through the entire thickness of the impregnation member still provides the surface having perforations and therefore meets the claim limitation.
Further, Applicant argues that the combination would render the structure inoperable, however, no new or specific argument has been provided as to why the structure would be rendered inoperable.
Argument #3:
None of the references cited teach a circular convex embossing pattern.
Response #3:
In light of the amendments, a new ground of rejection in view of Gueret is being relied upon for the teaching of convex circular pattern on a surface of a cosmetic applicator.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        


/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799